Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 09/23/2020, 11/04/2020, 12/30/2020, 03/04/2021, 05/21/2021, 06/24/2021, 08/16/2027, 11/12/2021, 01/28/2022, 03/08/2022, 04/15/2022 is made of a record.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US Patent 8644600); and further in view of Sundareswara et al (US Patent 9224070).
With regard to claim 1, Yang et al disclosed receiving or capturing a digital image depicting an object (refer to Fig. 13, block 1302);
analyzing the digital image data using one or more color transition detectors to
generate a plurality of analysis results, each color transition detector being
independently configured to detect one or more objects within digital images
according to a unique set of analysis parameters (refer to Fig. 13, blocks 1304 & 1306);
selecting an optimum object location result among the plurality of analysis results (refer to Fig. 13, block 1304);
and either or both of: outputting, based on the optimum object location result, a projected location of one or more edges of the object to a memory (refer to Fig. 13 block 1306); and (rendering, based on the optimum object location result, a projected location of the one or more edges of the object on a display). Yang et al reference does not expressly call for rendering, based on the optimum object location result, a projected location of the one or more edges of the object on a display. However, at the same field of endeavor, Sundareswara et al discloses this feature (refer to Fig. 2, blocks 204 & 206 Sundareswara et al). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Sundareswara et al imaging system into Yang et al system. The suggestion/motivation for doing so would have been to provide the edge of the object display (refer to col. 3, lines 32-38 of Sundareswara et al). Therefore, it would have been obvious to combine Sundareswara et al with Yang et al to obtain the invention as specified in claim 1. 
Reasons for Allowance
3.	Claims 2-20 are allowed. 
            The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Yang et al (US Patent 8644600) and Sundareswara et al (US Patent 9224070) are failed to teach or fairly suggest, “receiving or capturing a digital image depicting an object; sampling color information from a first plurality of pixels of the digital image, wherein each of the first plurality of pixels is located in a background region of the digital image; optionally sampling color information from a second plurality of pixels of the digital image, wherein each of the second plurality of pixels is located in a foreground region of the digital image; assigning each pixel within the digital image a label of either foreground or background using an adaptive label learning process; binarizing the digital image based on the labels assigned to each pixel; detecting one or more contours within the binarized digital image; and defining one or more edges of the object based on the detected contour(s)”.
Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9049407), (8275190), (8027070), (7119924) and (7043385).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
07/29/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669